Exhibit 10.1

 

PURCHASE AGREEMENT

 

This Purchase Agreement (“Agreement”) is entered into by and among Sherry Gold,
individually and in her capacity as Trustee of The Gold Revocable Trust dated
10/26/2005, Jeff Gold, Howard Gold, Karen Schiffer and Eric Schiffer
(collectively, the “Sellers”), Number Holdings, Inc. (together with its
successors and assigns, the “Company”) and, solely with respect to Section 2
hereof, 99¢ Only Stores (“99 Cents”), as of October 15, 2013 (the “Execution
Date”).

 

In consideration of the mutual covenants, agreements and representations
contained herein, the adequacy of which is hereby acknowledged, the parties
hereto expressly and intentionally bind themselves as follows:

 

1.                                      REPURCHASE OF NUMBER EQUITY INTERESTS

 

(a)                                 On the Purchase Date (defined below),
(i) each Seller shall sell to the Company, and the Company shall purchase from
each Seller, all of the Shares owned by such Seller for the consideration set
forth opposite such Seller’s name on Annex A hereto and (ii) all of the Options
held by each Seller shall be automatically cancelled and forfeited in exchange
for the consideration set forth opposite such Seller’s name on Annex B hereto,
in each case in accordance with the terms of this Agreement.

 

(b)                                 Within five Business Days after the
Execution Date, each Seller shall deliver to the Company the stock certificates
evidencing all of the Shares owned by such Seller duly endorsed in blank or
accompanied by stock powers in the form of Exhibit A hereto, to be held in
escrow by the Company, and an executed original IRS Form W-9 certifying that
such Seller is exempt from federal back-up withholding. Upon payment of the
Aggregate Consideration to the Sellers less applicable withholding, if any, the
certificates representing the Shares shall be automatically released from escrow
and delivered to the Company, without any further action by the Sellers or the
Company. In the event the Aggregate Consideration is not paid to the Sellers on
the Purchase Date, the certificates representing the Shares shall be released
from escrow and delivered back to the Sellers without any further action by the
Sellers or the Company, and the Sellers shall be entitled to exercise any and
all rights and remedies they may have at law or in equity.

 

(c)                                  The closing of the transactions
contemplated hereby shall take place at the offices of Proskauer Rose LLP, 2049
Century Park East, Suite 3200, Los Angeles, California, at 10:00 a.m., Los
Angeles time, on the date that is (i) 45 calendar days after the date hereof, or
if such date is not a Business Day, on the first Business Day immediately
following such 45th calendar day, (ii) if earlier than such 45th day, five
Business Days following written notice by the Company to the Sellers, or
(iii) such other date as may be agreed by the parties hereto (the “Purchase
Date”).  On the Purchase Date the Company shall deliver to each Seller, by wire
transfer of immediately available funds to the account set forth under such
Seller’s name on the signature page hereto, such Seller’s Aggregate
Consideration less applicable withholding.  Each Seller shall execute such
documents and take such other actions as may be reasonably requested by the
Company to implement the terms and provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

(d)                                 Upon receipt of the Aggregate Consideration
by each Seller, such Seller authorizes the other parties to the Stockholders
Agreement to amend the schedule to the Stockholders Agreement and take such
other actions as they determine, in each case, to reflect that such Seller no
longer owns any Class A Stock or Class B Stock as of such date.

 

2.                                      AMENDMENTS TO CERTAIN AGREEMENTS

 

(a)                                 Effective as of the Purchase Date, the
Restrictive Covenant Agreements shall be amended as follows:

 

(i)                                     Clauses (a) and (b) of the first
sentence of Section 1 shall be deleted in their entirety and shall be replaced
with the following:

 

“(a) any business or enterprise (i) engaged in or related to the retail sale
(including importing, distributing and other levels in the supply chain) of
“deep discount” or “extreme value” groceries and other general merchandise
goods, or the private labeling of “deep discount” or “extreme value” groceries
and other general merchandise goods, or (ii) materially engaged in the retail
sale (including importing, distributing and other levels in the supply chain) of
discount groceries and other general merchandise goods, or the private labeling
of discount groceries and other general merchandise goods, (b) any business or
activity conducted by the Company or any of its subsidiaries at the time of
termination of the Executive’s employment,”

 

(ii)                                  Clause (iii) of the proviso in the first
sentence of Section 1 shall be deleted in its entirety and shall be replaced
with the following:

 

“(iii) Executive’s direct or indirect passive investment in a private equity
fund that has a portfolio company engaged in the Business of the Company so long
as Executive does not directly or indirectly provide services of any kind to
such fund, its manager or any other fund managed by its manager or any of such
manager’s affiliates (except as set forth in clause (iv) below), or
(iv) Executive’s service as an employee or consultant to a private equity fund
that has a portfolio company engaged in the Business of the Company; provided,
that (x) such fund’s investment in such portfolio company was made subsequent to
the commencement of Executive’s service to such fund (and the engagement of
Executive was not made in anticipation of such investment), and (y) effective
upon (and for the duration of) any such investment, Executive and such fund
implement an “ethical wall” arrangement that provides reasonable and customary
protection against Executive directly or indirectly (A) having contact with or
providing service to such portfolio company or (B) advising such fund, its
manager or any other person with respect thereto.”

 

2

--------------------------------------------------------------------------------


 

(iii)                               The following new paragraph shall be added
to the end of Section 1:

 

“In the event Executive receives or becomes entitled to receive salary, wages,
other employment income, equity based compensation or other remuneration
(including deferred compensation) of any kind (other than expense reimbursement)
(“Specified Income”) in connection with providing services or capital to any
Person or business in violation of this Section 1, the amount of such Specified
Income (which, in the case of any non-cash remuneration, shall be valued as of
the time of receipt by Executive as set forth below) shall reduce on a
dollar-for-dollar basis amounts (if any) that remain due and owing to Executive
as Separation Pay (under and as defined in the Separation and Release Agreement
between Executive and the Company dated January 23, 2013), with such amounts
applied to reduce payments in respect of Separation Pay in the order such
payments are due to Executive.  Notwithstanding anything herein to the contrary,
including but not limited to Sections 6 and 7 hereof, so long as Executive
notifies the Company in writing of amounts that may constitute Specified Income
on or before the day thirty (30) days after receiving such remuneration (which
notification may be prospective and may cover recurring payments), the reduction
of Separation Pay as set forth in this paragraph shall be the Company’s sole and
exclusive remedy for any breach by Executive of the provisions of this
Section 1.  The value of any non-cash remuneration constituting Specified Income
shall be determined by the Company in good faith and Executive shall provide to
the Company all information that the Company reasonably requests, subject to
obligations of confidentiality to third parties, to make such determination. 
The Company shall provide Executive written notice promptly following each such
determination.  If Executive notifies the Company within five business days that
Executive disagrees with such determination, such value shall be determined by a
nationally recognized independent valuation firm mutually acceptable to
Executive and the Company, or, in the absence of an agreement on the independent
valuation firm within ten business days of such written notice from Executive,
each party shall then select one nationally recognized independent valuation
firm within five business days and, within five business days of such
selections, the selected firms shall select a third independent valuation firm,
which third firm shall determine such value.  The determination of the
independent valuation firm selected pursuant to the preceding sentence (the
“Independent Expert”) shall be conclusive and binding on the parties absent
manifest error.  The Independent Expert shall be instructed to provide the
parties its determination of the value within 15 business days of being
retained, which determination shall be based solely on written submissions by
Executive and the Company and not on an independent review.  Executive and the
Company shall make available to the Independent Expert all relevant books and
records and other items reasonably requested by the Independent Expert to make
such determination.  The Independent Expert may not assign a value greater than
the greatest value claimed by either party or less than the smallest value
claimed by either party.  The fees and expenses of the valuation firms selected
by the respective parties shall be borne by the parties selecting them, and the
fees of the Independent Expert shall be shared equally by Executive and the
Company.  Executive shall not take any action or enter into any arrangement or
agreement to avoid or seek to avoid the purpose of this provision.”

 

3

--------------------------------------------------------------------------------


 

(iv)                              The following new paragraph shall be added
after Section 12:

 

“13.  Attorneys’ Fees.  In any action or other proceeding to enforce rights
hereunder, the prevailing party shall receive an award of costs and expenses
related to such proceeding, including attorneys’ fees.”

 

(b)                                 Effective as of the Purchase Date, the
Separation Agreements shall be amended by adding the following proviso after the
first sentence of Section 3 thereof:

 

“; provided that, notwithstanding the foregoing, the Company acknowledges and
agrees that, subject to satisfaction by Executive of the notification
requirement set forth in Section 1 of the Restrictive Covenant Agreement (as
amended), the Company’s sole and exclusive remedy for any breach by Executive of
Section 1 of the Restrictive Covenant Agreement (as amended) shall be a
reduction in Separation Pay in the manner provided in such Section.”

 

(c)                                  The first sentence of Section 12 of the
Separation Agreements shall be deleted in its entirety and shall be replaced
with the following:

 

“Executive shall take no action (a) for the period of four years following the
Termination Date that might interfere with the activities of the Company or any
other Released Party and (b) from this date forward that might damage the
reputation of any of them.”

 

3.                                      REPRESENTATIONS AND WARRANTIES OF THE
SELLERS

 

Each Seller, severally and not jointly, represents and warrants to the Company
as of the Execution Date and the Purchase Date that:

 

(a)                                 This Agreement has been duly executed and
delivered by such Seller, and is a legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.  Such Seller has full power and authority to
enter into this Agreement and consummate the transactions contemplated hereby.

 

(b)                                 Other than the Shares and Options neither
such Seller nor any of its affiliates or family members owns, beneficially or of
record, any equity interest in the Company or any of its subsidiaries.  Each
Seller is the sole legal and beneficial owner of the Shares set forth opposite
such Seller’s name on Annex A hereto and Options set forth opposite such
Seller’s name on Annex B hereto, and has valid title to all of such Shares and
Options, in each case free and clear of all Liens (other than restrictions on
transfer arising under applicable securities laws and the Stockholders
Agreement).

 

(c)                                  Each Seller has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the transactions contemplated hereby and is consummating
such transactions with a full understanding of all of the terms, conditions and
risks and willingly assumes those terms, conditions and risks.  The Company has
made available to each Seller, at a reasonable time prior to the date hereof,
the opportunity to ask questions and receive answers concerning the terms and
conditions of the transactions

 

4

--------------------------------------------------------------------------------


 

contemplated hereby. The Sellers have completed their own independent inquiry
and have relied fully upon the advice of their own legal counsel, accountants,
tax, financial and other advisors in determining the legal, tax, financial and
other consequences of this Agreement and the transactions contemplated hereby. 
Neither the Company nor any of its representatives had made any representation
or warranty in connection herewith (except those expressly set forth in this
Agreement) that has been relied upon by any Seller, or which acted as an
inducement for any Seller to enter into this Agreement.

 

(d)                                 The Sellers understand that the Company may
possess material non-public information not known to Sellers that may impact the
value of the Shares and Options and the disadvantage to which Sellers may be
subject due to the disparity of information between the Company and the Sellers.
Notwithstanding this, each Seller has deemed it appropriate to engage in the
transactions contemplated hereby and agrees that no Company Party shall have any
liability to the Sellers or any other Person due to or in connection with the
non-disclosure of any information or otherwise as a result of the transactions
contemplated hereby.  To the fullest extent lawful, each Seller hereby
irrevocably waives any claim that it might have based on the failure of any
Company Party to disclose any information.

 

(e)                                  The Sellers have been advised to consult an
attorney regarding this Agreement prior to executing it and have been given
sufficient time to do so. Each Seller is solely responsible for payment of his,
her or its own taxes.  The Company has not provided and will not provide tax
advice to any Seller.  Each Seller fully understands and acknowledges the
significance and consequences of this Agreement.

 

(f)                                   No Seller has brought or filed (or
assigned to any other Person the right to bring or file) any claims or charges
against any Company Party with any governmental authority or agency, court or
arbitral body.

 

(g)                                  To the extent the Seller is a natural
person and is married and is a resident of a state governed by community
property laws or similar laws relating to marital property, such Seller has
delivered a Spousal Consent executed by his or her spouse.

 

(h)                                 The execution, delivery and performance of
this Agreement by each Seller and the consummation by such Seller of the
transactions contemplated by this Agreement do not and will not: (a) to the
extent such Seller is not a natural person, conflict with or result in a
violation of any of the provisions of the organizational documents of such
Seller, (b) conflict with or result in a violation of any judgment, order or law
applicable to such Seller, (c) conflict with, or result in a violation or breach
of, or default under, any material instrument or agreement of indebtedness to
which such Seller is a party or by which any of such Seller’s properties or
assets is bound or (d) require any consent or, or registration, declaration or
filing with, notice to, or permit from, any governmental entity, except, in the
case of clauses (b) and (d) above, any such items that, individually or in the
aggregate, would not be expected to be materially adverse with respect to the
ability of such Seller to timely perform any of its obligations hereunder in any
material respect.

 

(i)                                     The Company is relying on each Seller’s
representations, warranties and agreements herein as a condition to proceeding
with the transactions contemplated hereby. Without such representations,
warranties and agreements, the Company would not engage in such transactions.

 

5

--------------------------------------------------------------------------------


 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY

 

The Company represents and warrants to the Sellers as of the Execution Date and
the Purchase Date that:

 

(a)                                 This Agreement has been duly authorized,
executed and delivered by the Company, and is a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.  The Company
has full power and authority to enter into this Agreement and consummate the
transactions contemplated hereby.

 

(b)                                 The Company has not brought or filed (or
assigned to any other Person the right to bring or file) any claims or charges
against any Seller, with any governmental authority or agency, court or arbitral
body.

 

(c)                                  The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated by this Agreement do not and will not: (a) conflict
with or result in a violation of any of the provisions of the organizational
documents of the Company, (b) conflict with or result in a violation of any
judgment, order or law applicable to the Company, (c) conflict with, or result
in a violation or breach of, or default under, the ABL Credit Agreement, the
Term Credit Agreement, or the Indenture, or (d) require any consent of, or
registration, declaration or filing with, notice to, or permit from, any
governmental entity, except, in the case of clauses (b) and (d) above, any such
items that, individually or in the aggregate, would not be expected to be
materially adverse with respect to the ability of the Company to timely perform
any of its obligations hereunder in any material respect.

 

5.                                      RELEASE OF CLAIMS

 

(a)                                 Upon receipt of the Aggregate Consideration
and in consideration of the other terms and provisions of this Agreement, except
for the rights and obligations contained in this Agreement, (i) each Seller, on
behalf of such Seller and such Seller’s heirs and assigns, shall and does hereby
forever waive, and relieve, release and discharge each Company Party from, and
(ii) the Company, on behalf of itself and its successors and assigns, shall and
does hereby forever waive, and relieve, release and discharge each Seller Party
from, all claims, charges, complaints, debts, liabilities, demands, obligations,
liens, promises, acts, agreements, losses, costs, expenses (including attorneys’
fees), damages, actions, and causes of action, of whatever kind or nature,
whether known or unknown, accrued or not yet accrued, suspected or unsuspected,
(x) in the case of clause (i) that such Seller had, now has, or may hereafter
have against any Company Party and (y) in the case of clause (ii) that the
Company had, now has, or may hereafter have against any Seller Party, in each
case from the beginning of time to the Purchase Date directly or indirectly
relating to, based upon or arising out of the Shares or Options or such Seller’s
ownership thereof (collectively, “Claims”).  This release includes, but is not
limited to, any

 

6

--------------------------------------------------------------------------------


 

Claim for (1) breach of oral, implied, or written contract (including Claims
under the Employment Agreements, the Option Agreements, the Bylaws, the
Stockholders Agreement or otherwise); (2) breach of the implied covenant of good
faith and fair dealing; and (3) any non-statutory tort or contractual claim. 
Notwithstanding anything herein to the contrary, this release excludes all
Claims directly or indirectly relating to, based upon or arising out of this
Agreement, the Separation Agreements (as amended hereby), the Arbitration
Agreements or the Restrictive Covenant Agreements (as amended hereby).

 

(b)                                 Each Seller and the Company expressly waive
all rights afforded by Section 1542 of the Civil Code of the State of
California, which states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Each Seller and the Company understand the significance of the release of
unknown claims and waiver of statutory protection against a release of unknown
claims.  Each Seller and the Company expressly assume the risk of such unknown
and unanticipated claims and agrees that this Agreement applies to all Claims,
whether known, unknown or unanticipated.

 

(c)                                  Solely with respect to the release of
Claims by each Seller and the Company as provided in this Section 5, each Seller
and the Company hereby expressly assume the risk of any mistake of fact or that
the true facts might be other than or different from the facts now known or
believed to exist, and it is the express intention of the parties to forever
settle, adjust and compromise any and all disputes between and among them with
respect to any Claim, finally and forever, and without regard to who may or may
not have been correct in their respective understandings of the facts or the law
relating thereto.

 

6.                                      GOVERNING LAW; SEVERABILITY

 

This Agreement, and all matters directly or indirectly relating to or arising
out of this Agreement, will be governed by and construed in accordance with the
internal laws of the State of Delaware, without regard to conflicts of laws
principles that would require the application of any other law. The parties
hereto irrevocably submit, in any proceeding directly or indirectly relating to
or arising out of this Agreement, to the exclusive jurisdiction of the courts of
the State of Delaware or any federal court of the District of Delaware (in each
case located in New Castle County), consent that any such proceeding may only be
brought in such courts, waive any objection that they may now or hereafter have
to the venue of such proceeding in any such court or that such proceeding was
brought in an inconvenient forum and agree to be bound by any judgment rendered
thereby in connection with this Agreement.  This provision may be filed with any
court as written evidence of the knowing and voluntary irrevocable agreement
between the parties to waive any objections to jurisdiction, to venue or to
convenience of forum.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR
OTHERWISE) DIRECTLY OR INDIRECTLY RELATING TO OR ARISING OUT OF THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 

7.                                      AMENDMENTS AND WAIVERS

 

This Agreement may not be amended, restated, modified or supplemented in any
respect and the observance of any term of this Agreement may not be waived,
except by a written instrument executed by the Company and each Seller against
whom such amendment, restatement, modification, supplement or waiver is sought
to be enforced.  The failure of any party to require the performance of any term
or obligation of this Agreement, or the waiver by any party of any breach of
this Agreement, shall not prevent any subsequent enforcement of such term or
obligation and shall not be deemed a waiver of any subsequent breach.

 

8.                                      MISCELLANEOUS

 

(a)                                 This Agreement is not assignable by any
party.  Notwithstanding the foregoing, (i) the Company shall have the right to
assign this Agreement to any of its affiliates, or to any successor or Person to
whom or which the business of the Company may be transferred; provided that no
such assignment shall the relieve the Company from its obligations hereunder,
and (ii) any Seller shall have the right to assign this Agreement to a
partnership or limited liability company, the partners or members of which
consist solely of such Seller and one or more of the other Sellers (a “Seller
Assignee”), in connection with a Transfer of Shares by such Seller to such
Seller Assignee; provided that such Seller Assignee shall execute a joinder to
this Agreement (including an amendment to Annex A and Annex B of this Agreement
to reflect the Transfer) and the Stockholders Agreement.  All covenants and
agreements hereunder shall inure to the benefit of and be binding upon the
parties’ successors and assigns.

 

(b)                                 Except for a Company Party and a Seller
Party, this Agreement does not create, and shall not be construed as creating,
any rights enforceable by any Person not a party to this Agreement.

 

(c)                                  Each party has participated in negotiating
and drafting this Agreement, so if an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if the parties had
drafted it jointly, as opposed to being construed against a party because it was
responsible for drafting one or more provisions of this Agreement.

 

(d)                                 This Agreement may be signed in counterparts
(including by facsimile or electronic transmission).

 

(e)                                  This Agreement sets forth the entire
understanding of the parties in connection with the subject matter hereof.  Any
and all prior negotiations or discussion, either oral or written, in connection
with the subject matter hereof are merged into this Agreement.

 

(f)                                   In the event that any action or proceeding
is initiated to enforce or interpret the provisions of this Agreement, or to
recover for a violation of this Agreement, the substantially prevailing party in
any such action or proceeding shall be entitled to its costs (including
reasonable attorneys’ fees).

 

8

--------------------------------------------------------------------------------


 

(g)                                  This Agreement shall never at any time for
any purpose be considered as an admission of liability or wrongdoing by any
Person.

 

(h)                                 Notwithstanding anything herein to the
contrary, (i) the obligations of Sherry Gold individually and in her capacity as
Trustee of the Trust shall be joint and several and (ii) the obligations of each
other Seller hereunder shall be several and not joint.

 

(i)                                     Sherry Gold, individually and in her
capacity as Trustee of the Trust, shall not amend, modify or revoke the Trust in
any manner that purports to limit, impair or prevent the Trust’s performance of
its obligations under this Agreement.

 

9.                                      DEFINITIONS AND RULES OF CONSTRUCTION

 

(a)                                 When used in this Agreement, the following
terms shall have the respective meanings specified therefor below.

 

“ABL Credit Agreement” means the $175,000,000 Credit Agreement, dated as of
January 13, 2012, as amended by Amendment No. 1 to the ABL Credit Agreement,
dated as of April 4, 2012, by and among the Company, 99 Cents, Royal Bank of
Canada and the other parties thereto, as may be further amended, modified or
restated from time to time.

 

“Aggregate Consideration” means, with respect to each Seller, the aggregate of
the amounts of consideration set forth opposite such Seller’s name on Annex A
and B hereto.

 

“Arbitration Agreements” means collectively, each of the Arbitration Agreements,
dated as of January 13, 2012, by and between the Company, 99 Cents and each of
Jeff Gold, Howard Gold and Eric Schiffer, respectively.

 

“Business Day” means each day that is not a day on which banking institutions in
the City of New York or Toronto, Ontario, Canada are authorized or obligated by
law or executive order to close.

 

“Bylaws” means the Amended and Restated Bylaws of the Company, as amended or
amended and restated from time to time.

 

“Class A Stock” means the Class A common stock, $0.001 par value per share, of
the Company.

 

“Class B Stock” means the Class B common stock, $0.001 par value per share, of
the Company.

 

“Company Parties” means (a) the Company, its parents, subsidiaries, affiliates,
and insurers, and each of their respective predecessors, successors, and
assigns, (b) the directors, officers, shareholders, partners and employees of
each of the foregoing, and (c) representatives and agents acting in their
capacity as such for any of the foregoing set forth in clause (a) or (b).

 

9

--------------------------------------------------------------------------------


 

“Employment Agreements” means collectively, each of the Employment Agreements,
dated as of January 13, 2012, by and between the Company, 99 Cents and each of
Jeff Gold, Howard Gold and Eric Schiffer, respectively.

 

“Indenture” means the Indenture, dated as of December 29, 2011, as supplemented
by the Supplemental Indenture dated as of January 13, 2012, by and among 99
Cents, the guarantors party thereto and Wilmington Trust, National Association,
as may be further amended, modified or restated from time to time.

 

“Liens” means liens, charges, claims, concessions, restrictions, options,
encumbrances, mortgages, security interests and other adverse claims of any
kind.

 

“Option Agreements” means collectively, each of the Non-Qualified Stock Option
Agreements pursuant to the Company 2012 Stock Incentive Plan, dated as of
March 22, 2012, by and between the Company and each of Jeff Gold, Howard Gold,
Eric Schiffer and Karen Schiffer, respectively.

 

“Options” means the Options to purchase Shares of Class A Stock or Class B Stock
held by the Sellers.

 

“Person” means an individual, a corporation, a general or limited partnership, a
limited liability company, a joint stock company, an association, a trust or any
other entity or organization, including a government, a political subdivision or
an agency or instrumentality thereof.

 

“Restrictive Covenant Agreements” means collectively, each of the
Non-Competition, Non-Solicitation and Confidentiality Agreements, dated as of
January 13, 2012, by and between 99 Cents and each of Jeff Gold, Howard Gold and
Eric Schiffer, respectively.

 

“Seller Party” means, with respect to each Seller, (a) such Seller, his, her or
its heirs and insurers, and each of their respective predecessors, successors,
and assigns, and (b) representatives and agents acting in their capacity as such
for any of the foregoing set forth in clause (a).

 

“Separation Agreements” means collectively, each of the Separation and Release
Agreements, dated as of January 23, 2013, by and between 99 Cents and each of
Jeff Gold, Howard Gold and Eric Schiffer, respectively, and the Separation and
Release Agreement, dated as of February 15, 2013, by between 99 Cents and Karen
Schiffer.

 

“Shares” means the shares of Class A Stock and Class B Stock being purchased and
sold pursuant to this Agreement.

 

“Spousal Consent” means a spousal consent, a form of which is attached hereto as
Exhibit B.

 

“Stockholders Agreement” means the Stockholders Agreement, dated as of
January 13, 2012, by and among the Company, Ares Corporate Opportunities Fund
III, L.P., Canada Pension Plan Investment Board and the other stockholders party
thereto, as amended from time to time.

 

10

--------------------------------------------------------------------------------


 

“Term Credit Agreement” means the $525,000,000 Credit Agreement, dated as of
January 13, 2012, as amended by Amendment No. 1 to the Term Credit Agreement,
dated as of April 4, 2012, by and among the Company, 99 Cents, Royal Bank of
Canada and the other parties thereto, as may be further amended, modified or
restated from time to time.

 

“Transfer” shall have the meaning set forth in the Stockholders Agreement.

 

“Trust” means the Gold Revocable Trust dated 10/26/2005, as amended.

 

(b)           Any provision of this Agreement that refers to the words
“include,” “includes” or “including” shall be deemed to be followed by the words
“without limitation.”  References to numbered or letter articles, sections and
subsections refer to articles, sections and subsections, respectively, of this
Agreement unless expressly stated otherwise.  All references to this Agreement
include, whether or not expressly referenced, the exhibits and schedules
attached hereto.  References to a Section, paragraph, Exhibit or Schedule, shall
be to a Section or paragraph of, or Exhibit or Schedule to, this Agreement
unless otherwise indicated.  The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
word “or” when used in this Agreement is not exclusive.  The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term.  Unless otherwise expressly indicated, any agreement,
instrument, law or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument, or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein.  References to a
Person are also to its permitted successors and assigns.

 

[Signatures Follow Beginning on Next Page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereby agree to the terms and conditions of this
Agreement as set forth above and the undersigned has executed this Agreement as
of the date first set forth above.

 

 

THE GOLD REVOCABLE TRUST

 

DATED 10/26/2005

 

 

 

 

 

By:

/s/ Sherry Gold

 

Name:

Sherry Gold

 

Title:

Trustee

 

Wire Instructions

 

ABA#

 

Account #:

 

Beneficiary:

 

 

 

 

 

/s/ Sherry Gold

 

Sherry Gold, an individual

 

 

 

 

 

/s/ Howard Gold

 

Howard Gold, an individual

 

Wire Instructions

 

ABA#

 

Account #:

 

Beneficiary:

 

 

 

 

 

/s/ Jeff Gold

 

Jeff Gold, an individual

 

Wire Instructions

 

ABA#

 

Account #:

 

Beneficiary:

 

--------------------------------------------------------------------------------


 

 

/s/ Karen Schiffer

 

Karen Schiffer, an individual

 

Wire Instructions

 

ABA#

 

Account #:

 

Beneficiary:

 

 

 

 

 

/s/ Eric Schiffer

 

Eric Schiffer, an individual

 

Wire Instructions

 

ABA#

 

Account #:

 

Beneficiary:

 

--------------------------------------------------------------------------------


 

 

NUMBER HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Frank Schools

 

Name:

Frank Schools

 

Title:

Senior Vice President, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

SOLELY WITH RESPECT TO

 

SECTION 2:

 

 

 

99¢ ONLY STORES

 

 

 

By:

/s/ Frank Schools

 

Name:

Frank Schools

 

Title:

Senior Vice President, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

By its signature below, the undersigned being each of the Major Stockholders
(under and as defined in the Stockholders Agreement) hereby (a) waives any right
to receive notice of the Transfer of Shares to the Company pursuant to Section 1
of this Agreement and (b) consents to any Transfer of Shares by a Seller
Assignee back to the transferring Seller.

 

 

ARES CORPORATE OPPORTUNITIES FUND III, L.P.

 

 

 

By: ACOF Operating Manager III, LLC

 

 

 

 

 

By:

/s/ Adam Stein

 

Name:

Adam Stein

 

Title:

Authorized Signatory

 

 

 

 

CANADA PENSION PLAN INVESTMENT BOARD

 

 

 

 

 

By:

/s/ Shane Feeney

 

Name:

Shane Feeney

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------